State of California [SECRETARY OF STATE SEAL] SECRETARY OF STATE I, Kevin Shelley, Secretary of State of the State of California, hereby certify: That the attached transcript of2 page(s) has been compared with the record on file in this office, of which it purports to be a copy, and that it is full, true and correct. IN WITNESS WHEREOF I execute this certificate and affix the Great Seal of the State of California this day of JAN 17, 2002 /s/ Kevin Shelley Secretary of State ENDORSED - FILED In the office of the Secretary of State Of the State of California DEC 18 2002 BILL JONES, Secretary of State ARTICLES OF INCORPORATION OF SONASOFT CORP. ARTICLE I NAME The Name of the Corporation is Sonasoft Corp. ARTICLE II PURPOSE The purpose of the corporation is to engage in any lawful act or activity, for which a corporation may be organized under the General Corporation Law of California other than the banking business, the trust company business, or the practice of a profession permitted to be incorporated by the California Corporations Code. ARTICLE III AGENT FOR SERVICE OF PROCESS The name and address in this state of the corporation's initial agent for ::nice of process arc: W.
